DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on January 26, 2021.
Claims 29-39, 41-48, and 50 are pending in this action. Claims 29 and 43 have been amended. Claims 40 and 49 have been canceled. 

Allowable Subject Matter
Claim29-39, 41-48, and 50 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The applicant discloses a method/apparatus for signal activity detection based on hangover addition. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The prior art of record fails to teach or fairly suggest in combinations with other limitations particularly, “adding a predetermined number of hangover frames if a short term activity measure reaches a first predetermined threshold and a long term activity measure reaches a second predetermined threshold, and wherein determining hangover addition is based on the short term activity measure and the long term activity measure”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
January 29, 2022						
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656